Battle, J. This was an action of unlawful detainer. The issues in the case were, by consent of the parties, tried by the court; trial by jury being waived. The court filed its conclusions of fact and of law, separately, in writing. There were no exceptions to the conclusions of law. The defendant recovered judgment; and the plaintiff filed a motion for a new trial, and for cause stated: “(1) That the findings of the court and judgment are contrary to the law; (2) that the findings of the court and judgment are contrary to the evidence; (3) that the findings of the court and judgment are contrary to the law and evidence.” The motion was overruled, and the plaintiff appealed. “The objection that the court’s finding of facts is not sustained by evidence may be made by motion for new trial, no exceptions at the time the finding is made being necessary.” White v. Beal & Fletcher Grocer Company, 65 Ark. 278, 285. In this case the appellant concedes that “the findings of the facts by the court, so-far as they go, are correct.” The rule as to the court’s conclusions of law is different. In the language of the court in Dunnington v. Frick Company, 60 Ark. 250, 258, “As there was no exception to the court’s conclusions of law, * * * they cannot be reviewed here.” There being nothing before us for review, the judgment of the circuit court is affirmed.